

EXHIBIT 10.1
NATIONAL INTERSTATE CORPORATION
LONG TERM INCENTIVE PLAN
(As Amended and Restated)
1. Purpose of the Plan. The purpose of this Plan is to attract, retain and
motivate directors, consultants, officers and other key employees of National
Interstate Corporation (the “Company”) and its Subsidiaries and to provide to
such persons incentives and rewards for superior performance and contribution.
The Company previously adopted the 1998 National Interstate Corporation Stock
Option Plan, as amended (the “Prior Plan”). The Company amended and restated the
Prior Plan as the National Interstate Corporation Long Term Incentive Plan, as
of August 5, 2004 (the “Effective Date”), with the October 18, 2004 approval of
the Company’s shareholders. At that time, the Plan replaced and superseded the
Prior Plan, provided that awards granted thereunder prior to the Effective Date
continued in accordance with their terms. The Plan was amended effective March
16, 2009, to comply with the performance-based compensation exception to Section
162(m) of the Internal Revenue Code of 1986, as amended. The Company’s Board of
Directors amended the Plan effective March 1, 2013 and received shareholder
approval on May 2, 2014, to increase to the number of shares available for
issuance under the Plan by 500,000. On August 1, 2014 (the “Restatement Date”),
the Board of Directors approved the amendment and restatement of the Plan as
provided herein, subject to approval of the Company’s shareholders, to extend
the term of the Plan.
2. Definitions. Capitalized terms used herein shall have the meanings assigned
to such terms in this Section 2.
“Applicable Laws” means the requirements relating to the administration of
equity-based compensation plans under U.S. state corporate laws, U.S. federal
and state securities laws, the Code, any stock exchange or quotation system on
which the Common Shares are listed or quoted and the applicable laws of any
other country or jurisdiction where awards are granted under the Plan.
“Appreciation Right” means a right granted pursuant to Section 5 or Section 9 of
this Plan, and shall include both Tandem Appreciation Rights and Free-Standing
Appreciation Rights.
“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a Free-Standing Appreciation Right and a Tandem
Appreciation Right.
“Board” means the Board of Directors of the Company.
“Change in Control” means any of the following events:
(i)    Any person or group of persons acting together (with or without the
approval of the Board) becomes the beneficial owner directly or indirectly
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of thirty percent (30%) or more of the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of Directors (collectively, the “Company Voting
Securities”); provided that, if any such person’s or persons’ beneficial
ownership of the Company Voting Securities reaches or exceeds thirty percent
(30%) as a result of a transaction described in paragraph (c)(i) below, and such
person or persons subsequently acquire beneficial ownership of additional voting
securities of the Company, such subsequent acquisition shall be treated as an
acquisition that causes such person or persons to own thirty percent (30%) or
more of the Company Voting Securities; and provided, further, that if at least a
majority of the Board determines in good faith that such person or persons have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of the Company Voting
Securities inadvertently, and such person or persons divests as promptly as
practicable a sufficient number of shares so that such person or persons
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) less than thirty percent (30%) of the Company Voting Securities,
then no Change in Control shall have occurred as a result of such acquisition.
Except that, for the purpose of this paragraph:
(a) Beneficial ownership of thirty percent (30%) or more of the combined voting
power of the Company Voting Securities by any of (x) the Company or any of its
Subsidiaries, (y) a trustee or other fiduciary holding securities under an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its Subsidiaries, or (z) a corporation owned directly or indirectly by
the stockholders



--------------------------------------------------------------------------------



of the Company in substantially the same proportions as their ownership of the
Company Voting Securities shall be ignored;
(b) Notwithstanding the foregoing, beneficial ownership, directly or indirectly,
of Company Voting Securities by Great American Insurance Company (“GAIC”) and
any person acting together with GAIC shall not trigger a Change in Control under
this definition unless and until GAIC (alone or together with such person(s))
beneficially owns, directly or indirectly, sixty-six and two thirds percent (66
2/3%) or more of the combined voting power of the Company Voting Securities; and
(c) The following acquisitions shall not be a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company, or
(iii) any acquisition by any person or group of persons pursuant to a
transaction that complies with the provisions of paragraph (ii)(A), (B) and (C)
below.
(ii)    The stockholders of the Company approve a definitive agreement of
reorganization, merger, consolidation, sale or other disposition of all or
substantially all of the assets of the Company, acquisition of assets of another
entity, or any similar transaction with any other entity (collectively, a
“Business Combination”) or, if the consummation of such Business Combination is
subject, at the time of such approval by the stockholders, to the consent of any
government or governmental agency, the obtaining of such consent (either
explicitly or implicitly); excluding, however, such a Business Combination
pursuant to which (A) all or substantially all of the individuals and entities
who were the beneficial owners of the Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than 51% of, respectively, the then outstanding common shares and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of Directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, an
entity that as a result of such Business Combination owns the Company or all or
substantially all of the Company’s assets, either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination, of the Company Voting
Securities, (B) no person or group of persons acting together (excluding any
employee benefit plan (or related trust) of the Company or the entity resulting
from such Business Combination) beneficially owns, directly or indirectly,
thirty percent (30%) or more of, respectively, the then outstanding common
shares of the corporation resulting from the Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from the Business Combination are
Continuing Directors;
(iii) Continuing Directors cease to constitute at least a majority of the
Directors; or
(iv) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee described in Section 16 of the
Plan.
“Common Shares” means shares of common stock, par value $0.01, of the Company or
any security into which such Common Shares may be changed by reason of any
transaction or event of the type referred to in Section 12 of this Plan.
“Company” has the meaning given such term in Section 1 of the Plan.


“Continuing Director” means any Director who either (i) was a Director on the
Effective Date, or (ii) becomes a Director after the Effective Date and: (A)
whose appointment or election was duly approved by the vote of a majority of the
Continuing Directors who were Directors at the time of the appointment or
election; or (B) whose nomination for election by the Company’s stockholders was
included in the Company’s proxy statement in which such individual was named as
one of the Company’s Director nominees where such proxy statement was approved
by a majority of the Continuing Directors who were Directors at the time of the
nomination.
“Covered Employee” means a Participant who is, or is determined by the Committee
to be likely to become, a “covered employee” within the meaning of Section
162(m) of the Code (or any successor provision).



--------------------------------------------------------------------------------



“Date of Grant” means the date specified by the Committee on which a grant of
Option Rights, Appreciation Rights, Performance Units or Performance Shares or a
grant or sale of Restricted Shares or Deferred Shares, or awards granted under
Section 10 shall become effective.
“Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 8 of this Plan.
“Deferred Shares” means an award made pursuant to Section 8 or Section 9 of this
Plan of the right to receive Common Shares at the end of a specified Deferral
Period.
“Director” means a member of the Board of Directors of the Company.
“Effective Date” has the meaning given such term in Section 1 of the Plan.
“Evidence of Award” means an agreement, certificate, resolution or other type or
form of writing or other evidence approved by the Committee which sets forth the
terms and conditions of the Option Rights, Appreciation Rights, Performance
Units, Performance Shares, Restricted Shares, Deferred Shares, or awards granted
under Section 10. An Evidence of Award may be in an electronic medium, may be
limited to a notation on the books and records of the Company and, with the
approval of the Committee, need not be signed by a representative of the Company
or a Participant.
“Free-Standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 of this Plan that is not granted in tandem with an Option Right.
“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision. For purposes of clarity, Incentive Stock Options may only be granted
to officers and other key employees of the Company and its Subsidiaries.
“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan for Participants who have received grants of
Performance Units or Performance Shares or, when so determined by the Committee,
Option Rights, Appreciation Rights and Restricted Shares pursuant to this Plan.
Management Objectives may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual Participant or
of the Subsidiary, division, department, region or function within the Company
or Subsidiary in which the Participant is employed. The Management Objectives
may be made relative to the performance of other corporations. The Management
Objectives applicable to any award to a Covered Employee that is intended to
qualify for the performance-based compensation exception to Section 162(m) of
the Code shall be based on specified levels of or growth in one or more of the
following criteria: revenues, earnings from operations, earnings from
underwriting activities, earnings from investment activities, earnings before or
after interest and taxes, net income, cash flow, earnings per share, debt to
capital ratio, economic value added, return on total capital, return on invested
capital, return on equity, return on assets, total return to stockholders
earnings before or after interest, depreciation, amortization or extraordinary
or special items, return on investment, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, cash flow
in excess of cost of capital, operating margin, profit margin, stock price
and/or strategic business criteria consisting of one or more objectives based on
meeting specified product development, strategic partnering, research and
development, market penetration, geographic business expansion goals, cost
targets, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, supervision of litigation and information
technology, and goals relating to acquisitions or divestitures of subsidiaries,
affiliates and joint ventures. Management Objectives may be stated as a
combination of the listed factors. If the Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Company, or the manner in which it conducts its business, or other events or
circumstances (including those events and circumstances described in Section 12
of this Plan) render the Management Objectives unsuitable, the Committee may in
its discretion modify such Management Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable, except in the case of a Covered Employee to the
extent that such action would result in the loss of the otherwise available
exemption of the award under Section 162(m) of the Code.
“Market Value per Share” means, as of any particular date, (i) the closing sale
price per Common Share as reported on the principal exchange on which Common
Shares are then trading, if any, or if applicable the Nasdaq National Market
System, or if there are no sales on such day, on the next preceding trading day
during which a sale occurred, or (ii) if clause (i) does not apply, the fair
market value of a Common Share as determined by the Committee.



--------------------------------------------------------------------------------



“Non-Employee Director” means a Director who is not an employee of the Company
or any Subsidiary.
“Optionee” means the optionee named in an agreement evidencing an outstanding
Option Right.
“Option Price” means the purchase price payable on exercise of an Option Right.
“Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 or Section 9 of this Plan.
“Participant” means a person who is selected by the Committee to receive
benefits under this Plan and who is at the time a consultant, an officer, or
other key employee of the Company or any of its Subsidiaries, or who has agreed
to commence serving in any such capacities within 90 days of the Date of Grant,
and shall also include each Non-Employee Director who receives an award of
Option Rights, Appreciation Rights, Restricted Shares, Deferred Shares or any
awards under Section 10.
“Performance Period” means, in respect of a Performance Unit or Performance
Share, a period of time established pursuant to Section 6 of this Plan within
which the Management Objectives relating to such Performance Share or
Performance Unit are to be achieved.
“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Section 6 of this Plan.
“Performance Unit” means a bookkeeping entry that records a unit equivalent to
$1.00 awarded pursuant to Section 6 of this Plan.
“Plan” means this National Interstate Corporation Long Term Incentive Plan, as
amended from time to time.
“Prior Plan” has the meaning given such term in Section 1 of the Plan.
“Restricted Shares” means Common Shares granted or sold pursuant to Section 7 or
Section 9 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers referred to in such Section 7 has expired.
“Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised, or on the date when Option Rights are
surrendered in payment of the Option Price of other Option Rights, over the per
share Option Price or per share Base Price provided for in the related Option
Right or Free-Standing Appreciation Right, respectively.
“Subsidiary” means a corporation, company or other entity which is designated by
the Committee and in which the Company has a direct or indirect ownership or
other equity interest, provided, however, that (i) for purposes of determining
whether any person may be a Participant with respect to any grant of Incentive
Stock Options, the term “Subsidiary” has the meaning given to such term in
Section 424 of the Code, as interpreted by the regulations thereunder and
applicable law; and (ii) for purposes of determining whether any person may be a
Participant with respect to any grant of Option Rights or Appreciation Rights
that are intended to be exempt from Section 409A of the Code, the term
“Subsidiary” means any corporation, company or other entity as to which the
Company is an “eligible issuer of service recipient stock” (within the meaning
of 409A of the Code).
“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 of this Plan that is granted in tandem with an Option Right.
3.        Shares Available Under the Plan.
a.    Subject to adjustment as provided in Section 3(b) and Section 12 of this
Plan, the number of Common Shares that may be issued or transferred (i) upon the
exercise of Option Rights (other than Option Rights granted prior to the
Effective Date under the Prior Plan) or Appreciation Rights, (ii) as Restricted
Shares, (iii) in payment of Deferred Shares, (iv) in payment of Performance
Units or Performance Shares that have been earned, (v) as awards to Non-Employee
Directors, (vi) in payment of awards granted under Section 10 of the Plan or
(vii) in payment of dividend equivalents paid with respect to awards made under
the Plan shall not exceed in the aggregate 1,421,200 Common Shares, plus any
shares described in Section 3(b). Notwithstanding the preceding sentence, but
subject to adjustment as provided in Section 12 of this Plan, the number of
Common Shares that may be issued or transferred upon the exercise of Option
Rights granted prior to the Effective Date under the Prior Plan may not exceed
888,000



--------------------------------------------------------------------------------



Common Shares, provided, however, that the number of shares specified in this
sentence shall not be subject to Section 3(b). Such shares may be shares of
original issuance, treasury shares or a combination of the foregoing.
b.    The Committee may adopt reasonable counting procedures to ensure
appropriate counting, avoid double counting (as, for example, in the case of
tandem or substitute awards) and make adjustments in the number of Common Shares
available in Section 3(a) above or otherwise specified in the Plan or in any
award granted hereunder if the number of Common Shares actually delivered
differs from the number of Common Shares previously counted in connection with
an award. Common Shares subject to an award that is canceled, expired,
forfeited, settled in cash or is otherwise terminated without a delivery of
Common Shares to the Participant will again be available for awards, and Common
Shares withheld in payment of the exercise price or taxes relating to an award
and Common Shares equal to the number surrendered in payment of any exercise
price or taxes relating to an award shall be deemed to constitute Common Shares
not delivered to the Participant and shall be deemed to again be available for
awards under the Plan. This Section 3(b) shall apply to the number of Common
Shares reserved and available for Incentive Stock Options only to the extent
consistent with applicable Treasury regulations relating to Incentive Stock
Options under the Code.
c.    Notwithstanding anything in this Section 3, or elsewhere in this Plan, to
the contrary and subject to adjustment as provided in Section 12 of this Plan,
following the Effective Date (i) the aggregate number of Common Shares actually
issued or transferred by the Company upon the exercise of Incentive Stock
Options shall not exceed 1,421,200 Common Shares; (ii) no Participant shall be
granted Option Rights and Appreciation Rights, in the aggregate, for more than
115,200 Common Shares during any calendar year; and (iii) no Non-Employee
Director shall be granted Option Rights, Appreciation Rights, Restricted Shares
and Deferred Shares, in the aggregate, for more than 69,000 Common Shares during
any calendar year.
d.    Notwithstanding any other provision of this Plan to the contrary, in no
event shall any Participant in any calendar year receive an award of (i)
Performance Shares, Restricted Shares specifying Management Objectives, or
awards granted under Section 10 of the Plan specifying Management Objectives, in
the aggregate, for more than 69,000 Common Shares or (ii) Performance Units
having an aggregate maximum value as of their respective Dates of Grant in
excess of $375,000.
4.    Option Rights. The Committee may, from time to time and upon such terms
and conditions as it may determine, authorize the granting to Participants of
Option Rights. Each such grant may utilize any or all of the authorizations, and
shall be subject to all of the limitations, contained in the following
provisions:
a.    Each grant shall specify the number of Common Shares to which it pertains,
subject to adjustments as provided in Section 12 of this Plan.
b.    Each grant shall specify an Option Price per share, which may not be less
than the Market Value per Share on the Date of Grant.
c.    Each grant shall specify whether the Option Price shall be payable (i) in
cash or by check acceptable to the Company, (ii) with the approval of the
Committee, by the actual or constructive transfer to the Company of Common
Shares owned by the Optionee having a value at the time of exercise equal to the
total Option Price, or (iii) by a combination of such methods of payment.
d.    To the extent permitted by law, any grant may provide for (i) deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates; (ii) payment of the Option Price, at the election of the
Optionee, in installments, with or without interest, upon terms determined by
the Committee; or (iii) any combination of such methods.
e.    Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.
f.    Each grant shall specify the period or periods of continuous service by
the Optionee with the Company or any Subsidiary that is necessary before the
Option Rights or installments thereof will become exercisable and may provide
for the earlier exercise of such Option Rights in the event of a Change in
Control, retirement, death or disability of the Optionee or other similar
transaction or event as approved by the Committee.



--------------------------------------------------------------------------------



g.    Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.
h.    Option Rights granted under this Plan may be (i) options, including,
without limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing.
i.    The exercise of an Option Right shall result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under Section
5 of this Plan.
j.    No Option Right shall be exercisable more than 10 years from the Date of
Grant.
k.    Each grant of Option Rights shall be evidenced by an Evidence of Award
which shall contain such terms and provisions, consistent with this Plan and
applicable sections of the Code, as the Committee may approve.
l.    The Committee may, at or after the Date of Grant of any Option Rights
(other than Incentive Stock Options), provide for the payment of dividend
equivalents to the Optionee on either a current or deferred or contingent basis
or may provide that such equivalents shall be credited against the Option Price.
5.    Appreciation Rights.
a.    The Committee may authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right shall be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Committee,
which shall be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise. Tandem Appreciation Rights may be granted at
any time prior to the exercise or termination of the related Option Rights;
provided, however, that a Tandem Appreciation Right awarded in relation to an
Incentive Stock Option must be granted concurrently with such Incentive Stock
Option. A Free-Standing Appreciation Right shall be a right of the Participant
to receive from the Company an amount determined by the Committee, which shall
be expressed as a percentage of the Spread (not exceeding 100 percent) at the
time of exercise.


b.    Each grant of Appreciation Rights may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:
(i)    Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in Common Shares or in
any combination thereof and may either grant to the Participant or retain in the
Committee the right to elect among those alternatives.
(ii)    Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Committee at the
Date of Grant.
(iii)    Each grant shall specify the period or periods of continuous service by
the Participant with the Company or any Subsidiary that is necessary before the
Appreciation Right or installments thereof will become exercisable and may
provide for the earlier exercise of such Appreciation Rights in the event of a
Change in Control, retirement, death or disability of the Participant or other
similar transaction or event as approved by the Committee.
(iv)    Each grant of an Appreciation Right shall be evidenced by an Evidence of
Award, which shall describe such Appreciation Right, identify any related Option
Right, state that such Appreciation Right is subject to all the terms and
conditions of this Plan, and contain such other terms and provisions, consistent
with this Plan and applicable sections of the Code, as the Committee may
approve.
(v)    Any grant may provide for the payment to the Participant of dividend
equivalents thereon in cash or Common Shares on a current, deferred or
contingent basis.
c.    Any grant of Tandem Appreciation Rights shall provide that such Rights may
be exercised only at a time when the related Option Right is also exercisable
and at a time when the Spread is positive, and by surrender of the related
Option Right for cancellation.



--------------------------------------------------------------------------------



d.    Regarding Free-Standing Appreciation Rights only:
(i)    Each grant shall specify in respect of each Free-Standing Appreciation
Right a Base Price, which shall not be less than the Market Value per Share on
the Date of Grant;
(ii)    Successive grants may be made to the same Participant regardless of
whether any Free-Standing Appreciation Rights previously granted to the
Participant remain unexercised; and
(iii)    No Free-Standing Appreciation Right granted under this Plan may be
exercised more than 10 years from the Date of Grant.
e.    Any grant of Appreciation Rights may specify Management Objectives that
must be achieved as a condition to exercise such rights.
6.    Performance Units and Performance Shares. The Committee may also authorize
the granting to Participants of Performance Units and Performance Shares that
will become payable (or payable early) to a Participant upon achievement of
specified Management Objectives. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in the
following provisions:
a.    Each grant shall specify the number of Performance Units or Performance
Shares to which it pertains, which number may be subject to adjustment to
reflect changes in compensation or other factors; provided, however, that no
such adjustment shall be made in the case of a Covered Employee where such
action would result in the loss of the otherwise available exemption of the
award under Section 162(m) of the Code.
b.    The Performance Period with respect to each Performance Unit or
Performance Share shall be such period of time commencing with the Date of Grant
as shall be determined by the Committee at the time of grant.


c.    Any grant of Performance Units or Performance Shares shall specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such specified
Management Objectives a minimum acceptable level of achievement and shall set
forth a formula for determining the number of Performance Units or Performance
Shares that will be earned if performance is at or above the minimum level, but
falls short of full achievement of the specified Management Objectives. The
grant of Performance Units or Performance Shares shall specify that, before the
Performance Shares or Performance Units shall be earned and paid, the Committee
must determine that the Management Objectives have been satisfied.
d.    Each grant shall specify the time and manner of payment of Performance
Units or Performance Shares that have been earned. Any grant may specify that
the amount payable with respect thereto may be paid by the Company to the
Participant in cash, in Common Shares or in any combination thereof, and may
either grant to the Participant or retain in the Committee the right to elect
among those alternatives.
e.    Any grant of Performance Units may specify that the amount payable or the
number of Common Shares issued with respect thereto may not exceed maximums
specified by the Committee at the Date of Grant. Any grant of Performance Shares
may specify that the amount payable with respect thereto may not exceed a
maximum specified by the Committee at the Date of Grant.
f.    Each grant of Performance Units or Performance Shares shall be evidenced
by an Evidence of Award, which shall contain such terms and provisions,
consistent with this Plan and applicable sections of the Code, as the Committee
may approve.
g.    The Committee may, at or after the Date of Grant of Performance Shares,
provide for the payment of dividend equivalents to the holder thereof on either
a current or deferred or contingent basis, either in cash or in additional
Common Shares.
7.    Restricted Shares. The Committee may also authorize the grant or sale of
Restricted Shares to Participants. Each such grant or sale may utilize any or
all of the authorizations, and shall be subject to all of the limitations,
contained in the following provisions:
a.    Each such grant or sale shall constitute an immediate transfer of the
ownership of Common Shares to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend



--------------------------------------------------------------------------------



and other ownership rights, but subject to the substantial risk of forfeiture
and restrictions on transfer hereinafter referred to.
b.    Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than Market Value
per Share at the Date of Grant.
c.    Each such grant or sale shall provide that the Restricted Shares covered
by such grant or sale shall be subject to a “substantial risk of forfeiture”
within the meaning of Section 83 of the Code for a period to be determined by
the Committee at the Date of Grant and may provide for the earlier lapse of such
substantial risk of forfeiture in the event of a Change in Control, retirement,
or death or disability of the Participant or other similar transaction or event
as approved by the Committee.
d.    Each such grant or sale shall provide that during the period for which
such substantial risk of forfeiture is to continue, the transferability of the
Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee).
e.    Any grant of Restricted Shares may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such shares. Each grant may specify in respect of such Management
Objectives a minimum acceptable level of achievement and may set forth a formula
for determining the number of Restricted Shares on which restrictions will
terminate if performance is at or above the minimum level, but falls short of
full achievement of the specified Management Objectives.
f.    Any such grant or sale of Restricted Shares may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which may be subject to the same restrictions as the underlying award.
g.    Each grant or sale of Restricted Shares shall be evidenced by an Evidence
of Award, which shall contain such terms and provisions, consistent with this
Plan and applicable sections of the Code, as the Committee may approve. Unless
otherwise directed by the Committee, all certificates representing Restricted
Shares shall be held in custody by the Company until all restrictions thereon
shall have lapsed, together with a stock power or powers executed by the
Participant in whose name such certificates are registered, endorsed in blank
and covering such Shares.
8.    Deferred Shares. The Committee may also authorize the grant or sale of
Deferred Shares to Participants. Each such grant or sale may utilize any or all
of the authorizations, and shall be subject to all of the requirements contained
in the following provisions:
a.    Each such grant or sale shall constitute the agreement by the Company to
deliver Common Shares to the Participant in the future in consideration of the
performance of services, but subject to the fulfillment of such conditions
during the Deferral Period as the Committee may specify.
b.    Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.
c.    Each such grant or sale shall be subject to a Deferral Period as
determined by the Committee at the Date of Grant, and may provide for the
earlier lapse or other modification of such Deferral Period in the event of a
Change in Control, retirement, or death or disability of the Participant or
other similar transaction or event as approved by the Committee.
d.    During the Deferral Period, the Participant shall have no right to
transfer any rights under his or her award and shall have no rights of ownership
in the Deferred Shares and shall have no right to vote them, but the Committee
may, at or after the Date of Grant, authorize the payment of dividend
equivalents on such Shares on either a current or deferred or contingent basis,
either in cash or in additional Common Shares.
e.    Each grant or sale of Deferred Shares shall be evidenced by an Evidence of
Award, which shall contain such terms and provisions, consistent with this Plan
and applicable sections of the Code, as the Committee may approve.



--------------------------------------------------------------------------------



9.    Awards to Non-Employee Directors. The Board may, from time to time and
upon such terms and conditions as it may determine, authorize the grant to
Non-Employee Directors of Option Rights under Section 4, Appreciation Rights
under Section 5, Restricted Shares under Section 7, Deferred Shares under
Section 8, other awards under Section 10, or any combination of the foregoing.
10.    Other Awards.
a.    The Committee is authorized, subject to limitations under applicable law,
to grant to any Participant such other awards that may be denominated or payable
in, valued in whole or in part by reference to, or otherwise based on, or
related to, Common Shares or factors that may influence the value of Common
Shares, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Common Shares,
purchase rights for Common Shares, awards with value and payment contingent upon
performance of the Company or business units thereof or any other factors
designated by the Committee, and awards valued by reference to the book value of
Common Shares or the value of securities of, or the performance of specified
Subsidiaries or affiliates or other business units of, the Company. The
Committee shall determine the terms and conditions of such awards. Common Shares
delivered pursuant to an award in the nature of a purchase right granted under
this Section 10 shall be purchased for such consideration, paid for at such
times, by such methods, and in such forms, including, without limitation, cash,
Common Shares, other awards, notes or other property, as the Committee shall
determine.
b.    Cash awards, as an element of or supplement to any other award granted
under this Plan, may also be granted pursuant to this Section 10 of the Plan.
c.    The Committee is authorized to grant Common Shares as a bonus, or to grant
Common Shares or other awards in lieu of obligations of the Company or a
Subsidiary to pay cash or deliver other property under the Plan or under other
plans or compensatory arrangements, subject to such terms as shall be determined
by the Committee.
11.    Transferability.
a.    Except as otherwise determined by the Committee, no Option Right,
Appreciation Right or other derivative security granted under the Plan shall be
transferable by a Participant other than by will or the laws of descent and
distribution. Except as otherwise determined by the Committee, Option Rights and
Appreciation Rights shall be exercisable during the Optionee’s lifetime only by
him or her or by his or her guardian or legal representative.
b.    The Committee may specify at the Date of Grant that part or all of the
Common Shares that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Deferral Period applicable to Deferred Shares or upon payment under any grant of
Performance Units or Performance Shares or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 7 of this Plan, shall be subject to further restrictions on transfer.
12.    Adjustments. The Committee shall make or provide for such adjustments in
the numbers of Common Shares covered by outstanding Option Rights, Appreciation
Rights, Performance Shares, Deferred Shares and share-based awards described in
Section 10 of the Plan granted hereunder, in the Option Price and Base Price
provided in outstanding Appreciation Rights, and in the kind of shares covered
thereby, as the Committee, in its sole discretion, exercised in good faith, may
determine is equitably required to prevent dilution or enlargement of the rights
of Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, including the share split that is
contemplated to be effective prior to the Company’s proposed initial public
offering (if any), or (b) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets (including, without limitation, a special or large
non-recurring dividend), issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for any or all
outstanding awards under this Plan such alternative consideration as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all awards so replaced. The Committee may
also make or provide for such adjustments in the numbers of shares specified in
Section 3 of this Plan as the Committee in its sole discretion, exercised in
good faith, may determine is appropriate to reflect any transaction or event
described in this Section 12; provided, however, that any such adjustment to the
number specified in Section 3(c)(i) shall be made



--------------------------------------------------------------------------------



only if and to the extent that such adjustment would not cause any Option
intended to qualify as an Incentive Stock Option to fail so to qualify. In no
event shall any adjustment be required under this Section 12 if the Committee
determines that such action could cause an award to fail to satisfy the
conditions of an applicable exception from the requirements of Section 409A of
the Code or otherwise could subject a Participant to the additional tax imposed
under Section 409A in respect of an outstanding award.
13.    Fractional Shares. The Company shall not be required to issue any
fractional Common Shares pursuant to this Plan. The Committee may provide for
the elimination of fractions or for the settlement of fractions in cash.
14.    Withholding Taxes. The Company shall have the right to deduct from any
payment under this Plan an amount equal to the federal, state, local, foreign
and other taxes which in the opinion of the Company are required to be withheld
by it with respect to such payment and to the extent that the amounts available
to the Company for such withholding are insufficient, it shall be a condition to
the receipt of such payment or the realization of such benefit that the
Participant or such other person make arrangements satisfactory to the Company
for payment of the balance of such taxes required to be withheld. At the
discretion of the Committee, such arrangements may include relinquishment of a
portion of such benefit pursuant to procedures adopted by the Committee from
time to time.
15.    Foreign Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are foreign nationals or who are
employed by the Company or any Subsidiary outside of the United States of
America as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of this Plan as it may consider necessary or appropriate for such purposes,
without thereby affecting the terms of this Plan as in effect for any other
purpose, and the Corporate Secretary or other appropriate officer of the Company
may certify any such document as having been approved and adopted in the same
manner as this Plan. No such special terms, supplements, amendments or
restatements, however, shall include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
stockholders of the Company.
16.    Administration of the Plan.
a.    This Plan shall be administered by the Compensation Committee of the
Board. A majority of the Committee shall constitute a quorum, and the action of
the members of the Committee present at any meeting at which a quorum is
present, or acts unanimously approved in writing, shall be the acts of the
Committee. The Board may perform any function of the Committee hereunder, and
the Board shall perform all functions of the Committee with respect to any award
for a Non-Employee Director, in which case the term “Committee” shall refer to
the Board.
b.    The interpretation and construction by the Committee of any provision of
this Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Shares, Deferred Shares,
Performance Units, Performance Shares or any awards granted under Section 10 of
the Plan and any determination by the Committee pursuant to any provision of
this Plan or of any such agreement, notification or document shall be final and
conclusive. No member of the Committee shall be liable for any such action or
determination made in good faith.
17.    Amendments and Other Matters.
a.    The Board may at any time and from time to time amend the Plan in whole or
in part; provided, however, that any amendment which must be approved by the
stockholders of the Company in order to comply with applicable law or the rules
of the Nasdaq National Market System or, if the Common Shares are not traded on
the Nasdaq National Market System, the principal national securities exchange
upon which the Common Shares are traded or quoted, shall not be effective unless
and until such approval has been obtained. Presentation of this Plan or any
amendment thereof for stockholder approval shall not be construed to limit the
Company’s authority to offer similar or dissimilar benefits under other plans or
otherwise with or without stockholder approval. Without limiting the generality
of the foregoing, the Board of Directors may amend this Plan to eliminate
provisions which are no longer necessary as a result in changes in tax or
securities laws or regulations, or in the interpretation thereof.



--------------------------------------------------------------------------------



b.    Except as otherwise expressly provided in Section 19 hereof, the Committee
shall not, without the further approval of the stockholders of the Company,
authorize the amendment of any outstanding Option Right or Appreciation Right to
reduce the Option Price or Base Price. Furthermore, no Option Right or
Appreciation Right shall be cancelled and replaced with awards having a lower
Option Price or Base Price, respectively, without further approval of the
stockholders of the Company. This Section 17(b) is intended to prohibit the
repricing of “underwater” Option Rights and Appreciation Rights and shall not be
construed to prohibit the adjustments provided for in Section 12 of this Plan.
c.    The Committee also may permit Participants to elect to defer the issuance
of Common Shares or the settlement of awards in cash under the Plan pursuant to
such rules, procedures or programs as it may establish for purposes of this
Plan. The Committee also may provide that deferred issuances and settlements
include the payment or crediting of dividend equivalents or interest on the
deferral amounts.
d.    The Committee may condition the grant of any award or combination of
awards authorized under this Plan on the deferral by the Participant of his or
her right to receive a cash bonus or other compensation otherwise payable by the
Company or a Subsidiary to the Participant.


e.    In case of a Change in Control of the Company, or in the case of a
termination of employment or service of a Participant by reason of death,
disability or normal or early retirement, or in the case of hardship of a
Participant or other special circumstances, the Committee may, in its sole
discretion, accelerate the time at which any Option Right or Appreciation Right
may be exercised or the time when a Performance Unit or Performance Share shall
be deemed to have been fully earned or the time when a substantial risk of
forfeiture or prohibition on transfer of Restricted Shares shall lapse or the
time when a Deferral Period shall end. In addition, the Committee may, in its
sole discretion, modify any Option Right or Appreciation Right to extend the
period following termination of a Participant’s employment or service to the
Company or any Subsidiary during which such award will remain outstanding and be
exercisable, provided that no such extension shall result in any award being
exercisable more than ten years after the Date of Grant.
f.    This Plan shall not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor shall it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.
g.    To the extent that any provision of this Plan would prevent any Option
Right that was intended to qualify as an Incentive Stock Option from qualifying
as such, that provision shall be null and void with respect to such Option
Right. Such provision, however, shall remain in effect for other Option Rights
and there shall be no further effect on any provision of this Plan.
h.    Subject to Section 20, this Plan shall continue in effect until the date
on which all Common Shares available for issuance or transfer under this Plan
have been issued or transferred and the Company has no further obligation
hereunder.
i.    Neither a Participant nor any other person shall, by reason of
participation in the Plan, acquire any right or title to any assets, funds or
property of the Company or any Subsidiary, including without limitation, any
specific funds, assets or other property which the Company or any Subsidiary may
set aside in anticipation of any liability under the Plan. A Participant shall
have only a contractual right to an award or the amounts, if any, payable under
the Plan, unsecured by any assets of the Company or any Subsidiary, and nothing
contained in the Plan shall constitute a guarantee that the assets of the
Company or any Subsidiary shall be sufficient to pay any benefits to any person.
j.    This Plan and each Evidence of Award shall be governed by the laws of the
State of Ohio, excluding any conflicts or choice of law rule or principle that
might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
k.    If any provision of the Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any award
under any law deemed applicable by the Committee, such provision shall



--------------------------------------------------------------------------------



be construed or deemed amended or limited in scope to conform to applicable laws
or, in the discretion of the Committee, it shall be stricken and the remainder
of the Plan shall remain in full force and effect.
18.    Applicable Laws. The obligations of the Company with respect to awards
under the Plan shall be subject to all Applicable Laws and such approvals by any
governmental agencies as the Committee determines may be required.
19.    Prior Plan. Option Rights and dividend equivalents granted prior to the
Effective Date under the Prior Plan shall be subject to the limitations
contained in the following provisions:
a.    Unless and until forfeited, cancelled or terminated, and except as
otherwise provided in this Section 19, each Option Right will become exercisable
to the extent of one-fifth of the Common Shares specified in the Evidence of
Award on December 31 of the year in which occurs the Date of Grant and on each
of the first four anniversaries of such December 31. A Participant’s Option
Rights shall be forfeited (to the extent they have not become exercisable
pursuant to the preceding sentence), if he or she ceases to be continuously
employed by the Company and its Subsidiaries for any reason.


b.    A Participant’s Option Rights and related dividend equivalents will
terminate on the earliest of the following dates: (i) sixty days following the
date of the Participant’s termination of employment with the Company and its
Subsidiaries for any reason; or (ii) ten years from the Date of Grant. Any
dividend equivalents also shall terminate upon the exercise, forfeiture or
cancellation of the related Option Rights.
c.    Any dividend equivalents shall be credited against the Option Price with
respect to unvested Option Rights and shall be paid in cash with respect to
vested Option Rights.
d.    Notwithstanding anything contained in this Plan to the contrary: (i) with
respect to Option Rights granted under the Prior Plan before January 1, 2004,
the Company, in its sole discretion, may at any time require Participants to
exercise all vested Option Rights, all unvested Option Rights, or both, and the
Option Price of such Option Rights shall be reduced by 25%; and (ii) with
respect to Option Rights granted under the Prior Plan on or after January 1,
2004, the Company, in its sole discretion, may at any time require Participants
to exercise all vested Option Rights (without a reduction in the Option Price)
and forfeit all unvested Option Rights.
20.    Termination. No grant shall be made under this Plan after the day
immediately preceding the tenth anniversary of the Restatement Date, but all
grants effective on or prior to such date shall continue in effect thereafter
subject to the terms thereof and of this Plan.
21.    Compliance with Section 409A of the Code. Awards granted under this Plan
shall be designed and administered in such a manner that they are either exempt
from the application of, or comply with, the requirements of Section 409A of the
Code. To the extent that the Committee determines that any award granted under
the Plan is subject to Section 409A of the Code, the Evidence of Award shall
incorporate the terms and conditions necessary to avoid the imposition of an
additional tax under Section 409A of the Code upon a Participant.
Notwithstanding any other provision of the Plan or any Evidence of Award (unless
the Evidence of Award provides otherwise with specific reference to this
Section), an award shall not be granted, deferred, accelerated, extended, paid
out, settled, substituted or modified under this Plan in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon a Participant. Although the Company intends to administer the Plan so that
awards will be exempt from, or will comply with, the requirements of Section
409A of the Code, the Company does not warrant that any award under the Plan
will qualify for favorable tax treatment under Section 409A of the Code or any
other provision of federal, state, local, or non-United States law. Neither the
Company, its Subsidiaries, nor their respective directors, officers, employees
or advisers shall be liable to any Participant (or any other individual claiming
a benefit through the Participant) for any tax, interest, or penalties the
Participant might owe as a result of the grant, holding, vesting, exercise, or
payment of any award under the Plan. Any reference in this Plan to Section 409A
of the Code will also include the applicable proposed, temporary or final
regulations, or any other guidance, issued with respect to such Section by the
U.S. Department of the Treasury or the Internal Revenue Service.



